Clarke, Justice.
Thomas West was found in wilful contempt of the court’s order concerning visitation of his two children with their maternal grandparents. He was also ordered to pay $250 in attorney fees. This court granted his application to appeal.
1. We find no error in the trial court’s finding that West was in wilful contempt of the court order of visitation. There was evidence to support this finding. If there is any evidence to support the trial court’s finding of wilful disobedience or absence of wilful disobedience of the trial court’s order, this finding will be affirmed on appeal. Crowder v. Crowder, 236 Ga. 612 (225 SE2d 16) (1976).
2. The lower court erred in awarding attorney fees to appellees. *22Attorney fees may not be recovered in contempt proceedings in which the only issue is child custody or visitation rights. Keith v. Keith, 248 Ga. 819 (286 SE2d 434) (1982).
Decided February 20, 1985.
Eva L. Sloan, for appellant.
J. Stanley Smith, Jr., for appellee.

Judgment affirmed in part; reversed in part.


All the Justices concur.